Citation Nr: 0200387	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  99-08 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran had active service from July 
1978 to May 1986. 

Additionally, in May 1998 and May 1999 VA forms  21-4138 
(Statement in Support of Claim), the veteran requested an 
appeal hearing at the RO, and thus, the hearing was scheduled 
for July 2, 1999.  However, the veteran failed to report to 
such hearing.  As the record does not contain further 
indication that the veteran continues to desire such hearing 
or that he has requested an additional hearing, the Board 
deems the veteran's request for a hearing withdrawn.  See 38 
C.F.R. § 20.701-20.704 (2001).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  This law modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  A preliminary review of the 
record discloses that additional action by the RO is required 
before the Board can adjudicate the issue of entitlement to 
service connection for a back disorder, to include as 
secondary to service-connected seizure disorder.  While the 
Board regrets the delay associated with this remand, this 
action is necessary to ensure that the veteran's claim is 
fairly adjudicated.  The present record does not contain 
sufficient medical information which would allow the Board to 
make an appropriate determination at this time.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Service connection may also be allowed on a presumptive basis 
for certain chronic diseases, such as arthritis, if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

In addition, a disability, which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted, shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2001).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At present, the veteran is claiming he is entitled to service 
connection for a back disorder, to include as secondary to 
his service connected seizure disorder.  He reports he fell 
in September 1997 during one of his seizures, injuring his 
back.  He is currently service-connected for seizure 
disorder, which is rated as 100 percent disabling effective 
April 1999.

The service medical records show the veteran was seen on 
several occasions during his active service for low back 
pain.  Specifically, December 1978 notations show he 
complained of low back pain for 1 month, and that he injured 
his back first "in BAT."  At this time, he had palpable and 
visible paraspinous spasms.  Additionally, March 1979 medical 
notations show he was lifting ammunition and this caused back 
soreness; the next day, he slipped on stairs which also 
caused low back pain.  He was diagnosed with muscle strain.  
Furthermore, August 1979 and September 1979 notations 
indicate the veteran was riding in a truck when it hit a bump 
causing him to fall from his seat striking his low back on a 
shovel laying on the floor.  He had tenderness in all areas 
of the lumbar spine, and his diagnosis was mild low back 
strain.  Lastly, February 1980 notations report he continued 
to complain of low back pain since he bruised his back three 
months prior.

The post-service medical evidence includes various medical 
records discussing the status of the veteran's claimed back 
disorder.  These records include a December 1997 VA 
examination report showing the veteran reported he developed 
low back pain on September 2, 1997 when he had a seizure and 
fell, sustaining a back injury.  He had low back pain which 
radiated down to his right leg and knee.  He was seen at the 
Detroit VA Medical Center (VAMC) and placed on a program of 
back rest, but at this time he continued to have residual 
pain.  His diagnosis was convulsive disorder with generalized 
tonic-clonic seizures, and herniated nucleus pulposus lumbar, 
L4-5 right.

Medical records from the Detroit VA Medical Center (VAMC) 
dated from September 1997 to October 2000 reveal he has been 
treated over the years for various health problems including 
his seizures and back problems.  Specifically, September 1997 
notations show he complained of low back pain radiating to 
his right buttock and thigh since falling during seizure 
activity.  An October 1997 Magnetic Resonance Imaging (MRI) 
report shows moderate disc herniation at L3-4, and low back 
pain radiating to the right leg and knee.  An April 1999 CT 
scan report shows bulging of L4-5 with a small central 
protrusion that is mildly effacing the anterior thecal sac.  
And, February 2000 notations reveal the veteran had low back 
pain three years prior following a seizure, and that his 
diagnoses at this time were sciatica and "service 
disorder."

A March 1998 VA examination report indicates that x-rays 
taken in September 1997 showed disc degeneration at the L4-5 
level.  And, an addendum to an April 1999 VA examination 
report indicates that a CT scan of the veteran's lumbar spine 
showed small central protrusions at L4-5 and L5-S1.

An April 2000 VA expert opinion reveals that there was no 
evidence consistent with low back symptoms before September 
1997, and that it was less than likely that the veteran's 
current symptoms were due to trauma from a collapse or fall 
during a seizure.  Rather, the expert found that it was more 
than likely that his current symptoms were due to 
degenerative disc disease, and therefore, unrelated to 
trauma.

In this respect, the Board notes that the April 2000 VA 
expert opinion failed to address the veteran's in-service low 
back symptomatology, as discussed above.  And, given the 
complexity of the veteran's claim and the copious medical 
evidence of record, the case is being remanded to the RO in 
order to obtain an additional VA examination with a medical 
opinion discussing whether the evidence establishes that the 
claimed back disorder is in fact causally linked to any in-
service symptomatology, or to his service-connected seizure 
disorder.  As well, the VA examination and opinion report 
should discuss any possible aggravation of the claimed back 
disorder secondary to the service-connected seizure disorder, 
per Allen, supra.

Section 5103A (d) indicates that the Secretary's duty to 
assist includes affording the claimant a VA examination or 
obtaining a VA medical opinion when such examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  And, in this 
case, the Board finds that the present record does not 
contain sufficient evidence to review the veteran's claim on 
the merits.  The law is clear that if the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Lastly, the RO should assist the veteran in obtaining any and 
all of the veteran's relevant medical records which may 
assist him in obtaining the benefits sought, including his 
treatment records from the Ann Arbor VAMC, per the October 
2000 VA form 21-4138 (Statement in Support of Claim).  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO is requested to review the 
claims file and undertake any 
development necessary to comply with 
38 U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).   

2.  The RO should ask the veteran to 
complete VA Forms 21-4142 
(Authorization for the Release of 
Information) for any relevant medical 
records which may assist him in his 
claim.  The RO should attempt to locate 
and associate with the claims file any 
reported medical records not already 
obtained or confirmed as unavailable.  
All records received should be made a 
permanent part of the appellate record.  
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain any of the mentioned records, 
the RO must properly document the 
claims file and notify the veteran that 
the above records could not be 
obtained.  Such notification shall 
identify the records VA is unable to 
obtain, briefly explain the efforts 
that VA made to obtain those records, 
and describe any further action to be 
taken by VA with respect to the claim, 
as required by 38 U.S.C.A. § 5103A and 
66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

3.  The RO should contact the veteran 
and obtain information with respect to 
his dates of treatment at the Ann Arbor 
VA Medical Center.  With this 
information, the RO should  obtain and 
associate with the claims file the 
veteran's treatment records from the 
aforementioned facility.  If the search 
for the mentioned records has negative 
results, the claims file must be 
properly documented with information 
obtained from the facility specifically 
indicating that these records were not 
available.

4.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed back disorder.  If no such 
disorder is currently found, the examiner 
should so indicate.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file and this remand were 
reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the veteran's back 
disorder.  Following a review of the 
veteran's medical records and history, 
including his service medical records, 
the April 2000 VA expert opinion, and 
upon examination of the veteran, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's back disorder became 
manifest during his active service, was 
incurred in or aggravated during his 
active service, became manifest to a 
compensable degree within a one year 
period of his discharge from service, or 
is otherwise related to his active 
service.  Additionally, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's back disorder is proximately 
due to, or has been aggravated by his 
service-connected seizure disorder.  If 
the examiner finds that the back disorder 
has been aggravated by the service-
connected seizure disorder, the examiner 
should describe the degree of disability 
caused by this aggravation.  Lastly, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the veteran's back disorder is 
related to any in service or post-service 
event(s).  If the etiology of the 
veteran's back disorder is attributed to 
multiple factors/events, the examiner 
should so indicate.  It is requested that 
the VA examiner reconcile any 
contradictory evidence regarding the 
etiology of the claimed back disorder.  
The examiner must include the complete 
rationale for all opinions and 
conclusions expressed in a written 
report.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should ensure 
that the above requested development is 
performed in compliance with this REMAND.  
Otherwise, immediate corrective action 
should be taken.

6.  Upon completion of the foregoing, 
the RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000.  Then, the RO should readjudicate 
the issue of entitlement to service 
connection for a back disorder, to 
include as secondary to service-
connected seizure disorder.  In 
readjudicating the veteran's claim, the 
RO must take into consideration 
38 C.F.R. § 3.310 (2001), and Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




